(1) Applicant Alleges: 
“…The Office appears to point to the space between first and second portions 520a, 520b of a die attach 502 in FIG. 5D of Tan as allegedly corresponding to the notch recited in claim 1. See Office action, p. 7. However, the wire 530 in FIG. 5D of Tan neither extends through the space between the first and second portions 520a, 520b nor is the wire physically contacting a surface defining the space between the first and second portions 520a, 520b. Therefore, Tan does not teach or suggest a support including at least two side walls, the at least two side walls defining a notch there between, wherein a wire extends through the notch and is in physical contact with a surface of the notch, as set forth in claim 1. 
Further, none of the other cited references teach or suggest the aspects of claim 1 missing from Tan. Accordingly, withdrawal of the rejections of claim 1 and all claims dependent thereon is respectfully requested….” 
(1) Examiner’s Reponses: 
Examiner respectfully disagree with the applicant for the following reasons: 
Fig.5D might show that the wire is not in contact with 530 but that does not mean that is not in contact. Fig.3C and Fig. 3D shows the wire (315) in physical contact with 350. The office believes that the new limitation in claim 1: “... the wire (315; Fig.3D and Fig.3C) extends through the notch (350; Fig.3C and Fig.3D) and is in physical contact with a surface of the notch (side surface or top surface of the notch)…” is taught by the prior art reference Tan. 
For the at least the following reason the office believes that the new limitation of claim 1 is still rejected by the prior art reference Tan. 

/MOUNIR S AMER/            Primary Examiner, Art Unit 2894